DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ entry into the TrackOne program is acknowledged.
	The amendment of 3 February 2022 is entered.
	Applicants’ election of 5 August 2022 is entered.
	Claims 1-33, 35, 36, 40-44, 51-53, 56-65, 68, 70-74, 80, 81, 88, and 90-96 have been canceled. Claims 34, 37-39, 45-50, 54, 55, 66, 67, 69, 75-79, 82-87, and 89 are pending. Claims 87 and 89 are withdrawn. Claims 34, 37-39, 45, 51, 54, 55, 67, 69, 75-79, and 82 are being examined on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 34, 37-39, 45, 51, 54, 55, 67, 69, 75-79, and 82), silk fibroin fragments of 17-39 kDa, and a crosslinker comprising a PEG chain in the reply filed on 5 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 87 and 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 August 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34, 37-39, 45, 54, 55, 66, 67, 69, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (USP 9,187,538 B2, published 17 November 2015, hereafter referred to as ‘538), Motta et al. (J. Bioactive and Compatible Biopolymers 26:130-143, published 2011, hereafter referred to as Motta), and Leisk et al. (US 2014/0314817 A1, published 23 October 2014, hereafter referred to as ‘817).
The ‘538 patent discloses a composition containing silk-fibroin protein fragments (SPF) having a molecular weight range of 17-38 kDa and sericin (see e.g. claim 1). The ‘538 patent also discloses that the composition can include hyaluronic acid (see e.g. claims 5 and 9). The ‘538 patent generally discloses inclusion of other therapeutic agents or synthetic molecules (see e.g. claim 6).
The difference between ‘538 and the claimed invention is that ‘538 does not teach modification or crosslinking of the SPF or HA by a linker moiety comprising an alkane or alkyl chain, an ether group, and a secondary alcohol, nor does ‘538 teach inclusion of an anesthetic agent. 
	The Motta art discloses that fibroin/sericin films were crosslinked with PEG-DE 600 (see e.g. p.131). Motta discloses that the crosslinking stabilized random and α-helical structures in fibroin, and prevented phase separation (see e.g. p.140). The Motta art indicates that maintenance of the random/α-helical structure is essential for bioactivity and compatibility, and crosslinking lead to stability in water (see e.g. p.141).
	The ‘817 art discloses injectable silk fibroin matrices that include at least one active agent (see e.g. [0098]). The ‘817 art indicates that anesthetics are included in the active agents, including lidocaine (see e.g. [0099] and [0102].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SPF/sericin and HA mixture of ‘538 could have been modified by crosslinking with PEG-DE 600 as disclosed as useful by Motta for a fibroin/sericin mixture. The rationale comes from the similar subject matter of Motta demonstrating that crosslinking of fibroin/sericin films is advantageous for stability and bioactivity. There would have been a reasonable expectation of success because the ‘538 patent already provides for a mixture of fibroin-based SPF and sericin, with the skilled artisan expecting that crosslinking would similarly stabilize random/α-helical portions. Furthermore, having made the SPF/sericin/HA mixture that is crosslinked with PEG-DE 600 by combining ‘538 and Motta, one of ordinary skill in the art would have further included an anesthetic such as lidocaine as disclosed in ‘817 for inclusion with silk fibroin matrices for injection. The rationale to combine comes from the similar nature of the injectable silk fibroin matrix of ‘817 and the SPF/sericin/HA/PEG mixture of ‘538 and Motta, i.e. inclusion of lidocaine in a silk fibroin mixture would lead one of ordinary skill in the art to include it in a SPF/sericin/HA mixture used similarly. There would have been a reasonable expectation of success because the SPF/sericin/HA/PEG mixture would have been used in a similar manner for implantation as the injectable silk fibroin matrix of ‘817. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	The Examiner notes that the specification in a single instance alleges unexpected results in the form of inflammatory response and collagen formation is timed due to the narrow polydispersities of the tissue filler (see e.g. p.188). However, there is no clear experimental support for this allegation. There are some experimental data showing differences in inflammation through histological examination of tissues in Figures 29, 32-34, and 37-42, but these are qualitative rather than quantitative. Per MPEP 716.02(b), “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).” There is no clear statistical significance to the evidence that may establish differences in inflammatory response. Furthermore, the claims are not commensurate in scope with the allegations as claimed as discussed in MPEP 716.02(d). Therefore, the allegations are not determined pre-emptively rebut a conclusion of obviousness. 
	With respect to claims 37-39, the SPF of ‘538 falls within the ranges as claimed.
	With respect to claim 45, the ‘538 patent discloses that the SPF have a polydispersity of 1.5-3.0 (see e.g. claim 1).
	With respect to claim 54, the PEG-DE 600 of Motta comprises a PEG chain.
	With respect to claim 55, as indicated by Applicants, reaction of the PEG-DE 600 to a reactive center in a polymer chain results in formation of a secondary alcohol by opening of the epoxide ring. 
	With respect to claims 66 and 67, the ‘538 patent indicates gels can be formed (see e.g. Col.5 lines 50-63). Since water is present, the gel is a hydrogel. See also Col.35 lines 20-24.
	With respect to claim 69, the ‘538 patent discloses levels of the SPF from 0.1 wt% to 30 wt% (see e.g. Col.2 lines 41-43). One of ordinary skill in the art could reasonably apply these wt% ranges to derive the total concentrations of 0.1 mg/ml to 15 mg/ml as claimed. 
	With respect to claim 75, as set forth above the ‘817 art indicates that it seeks an injectable formulation. The ‘538 art also indicates that the gels or hydrogels can be injected (see e.g. Col.35 lines 20-24). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 34, 37-39, 45, 51, 54, 55, 66, 67, 69, 75-79, and 82 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 37-39, 45, 51, 54, 55, 67, 69, 75-79, and 82 of copending Application No. 16/626,081 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘081 application claims overlapping compositions.
The ‘081 application claims a biocompatible tissue filler comprising HA, an anesthetic agent, and silk fibroin or silk fibroin protein fragments, where a portion of the HA, silk fibroin, or SPF are crosslinked by a linker moiety comprising an alkane or alkyl chain, an ether group, and a secondary alcohol (see e.g. claim 34). This anticipates claim 34.
With respect to claims 37-39, the ‘228 application claims the same SPF molecular weight ranges (see e.g. claims 37-39).
With respect to claim 45, the ‘228 application claims the same polydispersity (see e.g. claim 45). 
With respect to claim 51, the ‘228 application claims the same level of crosslinking (see e.g. claim 51).
With respect to claims 54 and 55, the ‘228 application claims linkers or crosslinking moieties comprising a PEG or a secondary alcohol (see e.g. claims 54 and 55). 
With respect to claims 66 and 67, the ‘228 application claims a hydrogel, which is a water-based form of a gel (see e.g. claim 67).
With respect to claim 69, the ‘228 application claims a SPF level of 0.1 mg/ml to 15 mg/ml (see e.g. claim 69).
With respect to claim 75, the ‘228 application claims an injectable form (see e.g. claim 75).
With respect to claims 76-79, the ‘228 application claims the same storage modulus (G’) (see e.g. claims 76-79).
With respect to claim 82, the ‘228 application claims the same complex viscosity (see e.g. claim 82).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2. Claims 34, 37-39, 45, 54, and 55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of U.S. Patent No. 9,187,538 B2 in view of Motta et al. (J. Bioactive and Compatible Biopolymers 26:130-143, published 2011), and Leisk et al. (US 2014/0314817 A1, published 23 October 2014). 
The relevance of ‘538, Motta, and Leisk is set forth above. All relevant obviousness conclusions as presented above in the rejection under 35 U.S.C. 103 also apply to the ‘538 patent claims in view of Motta and ‘817 and for the same reasons found above.

3. Claims 34, 37-39, 45, 54, and 55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 9 of U.S. Patent No. 9,522,107 B2 in view of Motta et al. (J. Bioactive and Compatible Biopolymers 26:130-143, published 2011), and Leisk et al. (US 2014/0314817 A1, published 23 October 2014). 
The ‘107 patent claims a composition with 0.1-10% w/w sericin, SPF having an average weight of 35-40 kDa, and a polydispersity of 1.5-3.0 (see e.g. claim 1). The ‘107 patent also claims a composition containing 0.5 wt% to 10 wt% hyaluronic acid (see e.g. claims 6 and 9).
The difference between ‘107 and the claimed invention is that it does not claim inclusion of an anesthetic or a crosslinker.
	The relevance of Motta and ‘817 is set forth above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SPF/sericin and HA mixture of ‘107 could have been modified by crosslinking with PEG-DE 600 as disclosed as useful by Motta for a fibroin/sericin mixture. The rationale comes from the similar subject matter of Motta demonstrating that crosslinking of fibroin/sericin films is advantageous for stability and bioactivity. There would have been a reasonable expectation of success because the ‘107 patent already provides for a mixture of fibroin-based SPF and sericin, with the skilled artisan expecting that crosslinking would similarly stabilize random/α-helical portions. Furthermore, having made the SPF/sericin/HA mixture that is crosslinked with PEG-DE 600 by combining ‘107 and Motta, one of ordinary skill in the art would have further included an anesthetic such as lidocaine as disclosed in ‘817 for inclusion with silk fibroin matrices for injection. The rationale to combine comes from the similar nature of the injectable silk fibroin matrix of ‘817 and the SPF/sericin/HA/PEG mixture of ‘107 and Motta, i.e. inclusion of lidocaine in a silk fibroin mixture would lead one of ordinary skill in the art to include it in a SPF/sericin/HA mixture used similarly. There would have been a reasonable expectation of success because the SPF/sericin/HA/PEG mixture would have been used in a similar manner for implantation as the injectable silk fibroin matrix of ‘817. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claims 37-39, the SPF of ‘107 falls within the ranges as claimed.
	With respect to claim 45, the ‘107 patent discloses that the SPF have a polydispersity of 1.5-3.0 (see e.g. claim 1).
	With respect to claim 54, the PEG-DE 600 of Motta comprises a PEG chain.
	With respect to claim 55, as indicated by Applicants, reaction of the PEG-DE 600 to a reactive center in a polymer chain results in formation of a secondary alcohol by opening of the epoxide ring. 

4. Claims 34, 37-39, 45, 54, and 55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,517,191 B2 in view of Motta et al. (J. Bioactive and Compatible Biopolymers 26:130-143, published 2011), and Leisk et al. (US 2014/0314817 A1, published 23 October 2014). 
The ‘191 patent claims a composition with 0.1-10% w/w sericin, SPF having an average weight of 17-38 kDa, and a polydispersity of 1.5-3.0 (see e.g. claim 1). The ‘191 patent also claims a composition containing 0.5 wt% to 10 wt% hyaluronic acid (see e.g. claim 9).
The difference between ‘191 and the claimed invention is that it does not claim inclusion of an anesthetic or a crosslinker.
	The relevance of Motta and ‘817 is set forth above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SPF/sericin and HA mixture of ‘191 could have been modified by crosslinking with PEG-DE 600 as disclosed as useful by Motta for a fibroin/sericin mixture. The rationale comes from the similar subject matter of Motta demonstrating that crosslinking of fibroin/sericin films is advantageous for stability and bioactivity. There would have been a reasonable expectation of success because the ‘191 patent already provides for a mixture of fibroin-based SPF and sericin, with the skilled artisan expecting that crosslinking would similarly stabilize random/α-helical portions. Furthermore, having made the SPF/sericin/HA mixture that is crosslinked with PEG-DE 600 by combining ‘191 and Motta, one of ordinary skill in the art would have further included an anesthetic such as lidocaine as disclosed in ‘817 for inclusion with silk fibroin matrices for injection. The rationale to combine comes from the similar nature of the injectable silk fibroin matrix of ‘817 and the SPF/sericin/HA/PEG mixture of ‘191 and Motta, i.e. inclusion of lidocaine in a silk fibroin mixture would lead one of ordinary skill in the art to include it in a SPF/sericin/HA mixture used similarly. There would have been a reasonable expectation of success because the SPF/sericin/HA/PEG mixture would have been used in a similar manner for implantation as the injectable silk fibroin matrix of ‘817. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claims 37-39, the SPF of ‘191 falls within the ranges as claimed.
	With respect to claim 45, the ‘191 patent discloses that the SPF have a polydispersity of 1.5-3.0 (see e.g. claim 1).
	With respect to claim 54, the PEG-DE 600 of Motta comprises a PEG chain.
	With respect to claim 55, as indicated by Applicants, reaction of the PEG-DE 600 to a reactive center in a polymer chain results in formation of a secondary alcohol by opening of the epoxide ring. 

5. Claims 34, 37-39, 45, 54, and 55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,522,108 B2 in view of Motta et al. (J. Bioactive and Compatible Biopolymers 26:130-143, published 2011), and Leisk et al. (US 2014/0314817 A1, published 23 October 2014). 
The ‘108 patent claims a composition with 0.1-10% w/w sericin, SPF having an average weight of 5-10 kDa, and a polydispersity of 1.5-3.0 (see e.g. claim 1). The ‘108 patent also claims a composition containing 0.5 wt% to 10 wt% hyaluronic acid (see e.g. claim 9).
The difference between ‘108 and the claimed invention is that it does not claim inclusion of an anesthetic or a crosslinker.
	The relevance of Motta and ‘817 is set forth above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SPF/sericin and HA mixture of ‘108 could have been modified by crosslinking with PEG-DE 600 as disclosed as useful by Motta for a fibroin/sericin mixture. The rationale comes from the similar subject matter of Motta demonstrating that crosslinking of fibroin/sericin films is advantageous for stability and bioactivity. There would have been a reasonable expectation of success because the ‘108 patent already provides for a mixture of fibroin-based SPF and sericin, with the skilled artisan expecting that crosslinking would similarly stabilize random/α-helical portions. Furthermore, having made the SPF/sericin/HA mixture that is crosslinked with PEG-DE 600 by combining ‘108 and Motta, one of ordinary skill in the art would have further included an anesthetic such as lidocaine as disclosed in ‘817 for inclusion with silk fibroin matrices for injection. The rationale to combine comes from the similar nature of the injectable silk fibroin matrix of ‘817 and the SPF/sericin/HA/PEG mixture of ‘108 and Motta, i.e. inclusion of lidocaine in a silk fibroin mixture would lead one of ordinary skill in the art to include it in a SPF/sericin/HA mixture used similarly. There would have been a reasonable expectation of success because the SPF/sericin/HA/PEG mixture would have been used in a similar manner for implantation as the injectable silk fibroin matrix of ‘817. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claims 37-39, the SPF of ‘108 falls within the ranges as claimed.
	With respect to claim 45, the ‘108 patent discloses that the SPF have a polydispersity of 1.5-3.0 (see e.g. claim 1).
	With respect to claim 54, the PEG-DE 600 of Motta comprises a PEG chain.
	With respect to claim 55, as indicated by Applicants, reaction of the PEG-DE 600 to a reactive center in a polymer chain results in formation of a secondary alcohol by opening of the epoxide ring. 

6. Claims 34, 37-39, 45, 54, and 55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,511,012 B2 in view of Motta et al. (J. Bioactive and Compatible Biopolymers 26:130-143, published 2011), and Leisk et al. (US 2014/0314817 A1, published 23 October 2014). 
The ‘012 patent claims a composition with 0.1-10% w/w sericin, SPF having an average weight of 39-80kDa, and a polydispersity of 1.5-3.0 (see e.g. claim 1). The ‘012 patent also claims a composition containing 0.5 wt% to 10 wt% hyaluronic acid (see e.g. claim 9).
The difference between ‘012 and the claimed invention is that it does not claim inclusion of an anesthetic or a crosslinker.
	The relevance of Motta and ‘817 is set forth above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SPF/sericin and HA mixture of ‘012 could have been modified by crosslinking with PEG-DE 600 as disclosed as useful by Motta for a fibroin/sericin mixture. The rationale comes from the similar subject matter of Motta demonstrating that crosslinking of fibroin/sericin films is advantageous for stability and bioactivity. There would have been a reasonable expectation of success because the ‘012 patent already provides for a mixture of fibroin-based SPF and sericin, with the skilled artisan expecting that crosslinking would similarly stabilize random/α-helical portions. Furthermore, having made the SPF/sericin/HA mixture that is crosslinked with PEG-DE 600 by combining ‘012 and Motta, one of ordinary skill in the art would have further included an anesthetic such as lidocaine as disclosed in ‘817 for inclusion with silk fibroin matrices for injection. The rationale to combine comes from the similar nature of the injectable silk fibroin matrix of ‘817 and the SPF/sericin/HA/PEG mixture of ‘012 and Motta, i.e. inclusion of lidocaine in a silk fibroin mixture would lead one of ordinary skill in the art to include it in a SPF/sericin/HA mixture used similarly. There would have been a reasonable expectation of success because the SPF/sericin/HA/PEG mixture would have been used in a similar manner for implantation as the injectable silk fibroin matrix of ‘817. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claims 37-39, the SPF of ‘012 falls within the ranges as claimed.
	With respect to claim 45, the ‘012 patent discloses that the SPF have a polydispersity of 1.5-3.0 (see e.g. claim 1).
	With respect to claim 54, the PEG-DE 600 of Motta comprises a PEG chain.
	With respect to claim 55, as indicated by Applicants, reaction of the PEG-DE 600 to a reactive center in a polymer chain results in formation of a secondary alcohol by opening of the epoxide ring. 

7. Claims 34, 37-39, 45, 54, and 55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,545,369 B2 in view of Motta et al. (J. Bioactive and Compatible Biopolymers 26:130-143, published 2011), and Leisk et al. (US 2014/0314817 A1, published 23 October 2014). 
The ‘369 patent claims a composition with 0.1-10% w/w sericin, SPF having an average weight of 6-16 kDa, and a polydispersity of 1.5-3.0 (see e.g. claim 1). The ‘369 patent also claims a composition containing 0.5 wt% to 10 wt% hyaluronic acid (see e.g. claim 9).
The difference between ‘369 and the claimed invention is that it does not claim inclusion of an anesthetic or a crosslinker.
	The relevance of Motta and ‘817 is set forth above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SPF/sericin and HA mixture of ‘369 could have been modified by crosslinking with PEG-DE 600 as disclosed as useful by Motta for a fibroin/sericin mixture. The rationale comes from the similar subject matter of Motta demonstrating that crosslinking of fibroin/sericin films is advantageous for stability and bioactivity. There would have been a reasonable expectation of success because the ‘369 patent already provides for a mixture of fibroin-based SPF and sericin, with the skilled artisan expecting that crosslinking would similarly stabilize random/α-helical portions. Furthermore, having made the SPF/sericin/HA mixture that is crosslinked with PEG-DE 600 by combining ‘369 and Motta, one of ordinary skill in the art would have further included an anesthetic such as lidocaine as disclosed in ‘817 for inclusion with silk fibroin matrices for injection. The rationale to combine comes from the similar nature of the injectable silk fibroin matrix of ‘817 and the SPF/sericin/HA/PEG mixture of ‘369 and Motta, i.e. inclusion of lidocaine in a silk fibroin mixture would lead one of ordinary skill in the art to include it in a SPF/sericin/HA mixture used similarly. There would have been a reasonable expectation of success because the SPF/sericin/HA/PEG mixture would have been used in a similar manner for implantation as the injectable silk fibroin matrix of ‘817. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claims 37-39, the SPF of ‘369 falls within the ranges as claimed.
	With respect to claim 45, the ‘369 patent discloses that the SPF have a polydispersity of 1.5-3.0 (see e.g. claim 1).
	With respect to claim 54, the PEG-DE 600 of Motta comprises a PEG chain.
	With respect to claim 55, as indicated by Applicants, reaction of the PEG-DE 600 to a reactive center in a polymer chain results in formation of a secondary alcohol by opening of the epoxide ring. 

8. Claims 34, 37-39, 45, 54, and 55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 9 of U.S. Patent No. 10,987,294 B2 in view of Motta et al. (J. Bioactive and Compatible Biopolymers 26:130-143, published 2011), and Leisk et al. (US 2014/0314817 A1, published 23 October 2014). 
The ‘294 patent claims a composition with 0.1-10% w/w sericin, SPF having an average weight of 17-38 kDa, and a polydispersity of 1.5-3.0 (see e.g. claim 1). The ‘294 patent also claims a composition containing 0.5 wt% to 10 wt% hyaluronic acid (see e.g. claims 3, 8, and 9).
The difference between ‘294 and the claimed invention is that it does not claim inclusion of an anesthetic or a crosslinker.
	The relevance of Motta and ‘817 is set forth above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SPF/sericin and HA mixture of ‘294 could have been modified by crosslinking with PEG-DE 600 as disclosed as useful by Motta for a fibroin/sericin mixture. The rationale comes from the similar subject matter of Motta demonstrating that crosslinking of fibroin/sericin films is advantageous for stability and bioactivity. There would have been a reasonable expectation of success because the ‘294 patent already provides for a mixture of fibroin-based SPF and sericin, with the skilled artisan expecting that crosslinking would similarly stabilize random/α-helical portions. Furthermore, having made the SPF/sericin/HA mixture that is crosslinked with PEG-DE 600 by combining ‘294 and Motta, one of ordinary skill in the art would have further included an anesthetic such as lidocaine as disclosed in ‘817 for inclusion with silk fibroin matrices for injection. The rationale to combine comes from the similar nature of the injectable silk fibroin matrix of ‘817 and the SPF/sericin/HA/PEG mixture of ‘294 and Motta, i.e. inclusion of lidocaine in a silk fibroin mixture would lead one of ordinary skill in the art to include it in a SPF/sericin/HA mixture used similarly. There would have been a reasonable expectation of success because the SPF/sericin/HA/PEG mixture would have been used in a similar manner for implantation as the injectable silk fibroin matrix of ‘817. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claims 37-39, the SPF of ‘294 falls within the ranges as claimed.
	With respect to claim 45, the ‘294 patent discloses that the SPF have a polydispersity of 1.5-3.0 (see e.g. claim 1).
	With respect to claim 54, the PEG-DE 600 of Motta comprises a PEG chain.
	With respect to claim 55, as indicated by Applicants, reaction of the PEG-DE 600 to a reactive center in a polymer chain results in formation of a secondary alcohol by opening of the epoxide ring. 

9. Claims 34, 37-39, 45, 54, and 55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 9 of U.S. Patent No. 10,610,478 B2 in view of Motta et al. (J. Bioactive and Compatible Biopolymers 26:130-143, published 2011), and Leisk et al. (US 2014/0314817 A1, published 23 October 2014). 
The ‘478 patent claims a composition with 0.1-10% w/w sericin, SPF having an average weight of 35-40 kDa, and a polydispersity of 1.5-3.0 (see e.g. claim 1). The ‘478 patent also claims a composition containing 0.5 wt% to 10 wt% hyaluronic acid (see e.g. claims 3, 8, and 9).
The difference between ‘478 and the claimed invention is that it does not claim inclusion of an anesthetic or a crosslinker.
	The relevance of Motta and ‘817 is set forth above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SPF/sericin and HA mixture of ‘478 could have been modified by crosslinking with PEG-DE 600 as disclosed as useful by Motta for a fibroin/sericin mixture. The rationale comes from the similar subject matter of Motta demonstrating that crosslinking of fibroin/sericin films is advantageous for stability and bioactivity. There would have been a reasonable expectation of success because the ‘478 patent already provides for a mixture of fibroin-based SPF and sericin, with the skilled artisan expecting that crosslinking would similarly stabilize random/α-helical portions. Furthermore, having made the SPF/sericin/HA mixture that is crosslinked with PEG-DE 600 by combining ‘478 and Motta, one of ordinary skill in the art would have further included an anesthetic such as lidocaine as disclosed in ‘817 for inclusion with silk fibroin matrices for injection. The rationale to combine comes from the similar nature of the injectable silk fibroin matrix of ‘817 and the SPF/sericin/HA/PEG mixture of ‘478 and Motta, i.e. inclusion of lidocaine in a silk fibroin mixture would lead one of ordinary skill in the art to include it in a SPF/sericin/HA mixture used similarly. There would have been a reasonable expectation of success because the SPF/sericin/HA/PEG mixture would have been used in a similar manner for implantation as the injectable silk fibroin matrix of ‘817. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claims 37-39, the SPF of ‘478 falls within the ranges as claimed.
	With respect to claim 45, the ‘478 patent discloses that the SPF have a polydispersity of 1.5-3.0 (see e.g. claim 1).
	With respect to claim 54, the PEG-DE 600 of Motta comprises a PEG chain.
	With respect to claim 55, as indicated by Applicants, reaction of the PEG-DE 600 to a reactive center in a polymer chain results in formation of a secondary alcohol by opening of the epoxide ring. 

10. Claims 34, 37-39, 45, 54, and 55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 9 of U.S. Patent No. 10,588,843 B2 in view of Motta et al. (J. Bioactive and Compatible Biopolymers 26:130-143, published 2011), and Leisk et al. (US 2014/0314817 A1, published 23 October 2014). 
The ‘843 patent claims a composition with 0.1-10% w/w sericin, SPF having an average weight of 39-80 kDa, and a polydispersity of 1.5-3.0 (see e.g. claim 1). The ‘843 patent also claims a composition containing 0.5 wt% to 10 wt% hyaluronic acid (see e.g. claims 3, 8, and 9).
The difference between ‘843 and the claimed invention is that it does not claim inclusion of an anesthetic or a crosslinker.
	The relevance of Motta and ‘817 is set forth above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SPF/sericin and HA mixture of ‘843 could have been modified by crosslinking with PEG-DE 600 as disclosed as useful by Motta for a fibroin/sericin mixture. The rationale comes from the similar subject matter of Motta demonstrating that crosslinking of fibroin/sericin films is advantageous for stability and bioactivity. There would have been a reasonable expectation of success because the ‘843 patent already provides for a mixture of fibroin-based SPF and sericin, with the skilled artisan expecting that crosslinking would similarly stabilize random/α-helical portions. Furthermore, having made the SPF/sericin/HA mixture that is crosslinked with PEG-DE 600 by combining ‘843 and Motta, one of ordinary skill in the art would have further included an anesthetic such as lidocaine as disclosed in ‘817 for inclusion with silk fibroin matrices for injection. The rationale to combine comes from the similar nature of the injectable silk fibroin matrix of ‘817 and the SPF/sericin/HA/PEG mixture of ‘843 and Motta, i.e. inclusion of lidocaine in a silk fibroin mixture would lead one of ordinary skill in the art to include it in a SPF/sericin/HA mixture used similarly. There would have been a reasonable expectation of success because the SPF/sericin/HA/PEG mixture would have been used in a similar manner for implantation as the injectable silk fibroin matrix of ‘817. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claims 37-39, the SPF of ‘843 falls within the ranges as claimed.
	With respect to claim 45, the ‘843 patent discloses that the SPF have a polydispersity of 1.5-3.0 (see e.g. claim 1).
	With respect to claim 54, the PEG-DE 600 of Motta comprises a PEG chain.
	With respect to claim 55, as indicated by Applicants, reaction of the PEG-DE 600 to a reactive center in a polymer chain results in formation of a secondary alcohol by opening of the epoxide ring. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658